                         IN THE UNITED STATES DISTRICT COURT
                          FOR TH E SOUTHERN DISTRICT or OHIO
                                    WESTERN DIVI SION


Hudson Insurance Company,

               Plaintiff(s),
                                                    Case Number: I: l 8cv 192
       vs.
                                                    Judge Susan J. Dlott
Stice Family Logistics, LLC, et al. ,

               Defendant(s).

                                            ORDER

       The Court has reviewed the Report and Recommendation of United Slates Magistrate

Judge Karen L. Litkovitz filed on May 6, 20 19 (Doc. 43), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired May 20, 20 I9. hereby

ADOPTS said Report and Recommendation.

       Accordingly, plaintifrs motion for summary judgment is GRANTED (Doc. 35). The

Clerk is DIRECTED to enter a judgment against defendants in the amount of $87, l 88.51. Thj s

case is hereby TERMfNATED from the docket of this Court.

       TT IS SO ORDERED.




                                                    ~Q.OfttL
                                                   ·Judge Susan J. IQ/ott
                                                    United Stales District Court
